DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Title is objected because “Combuster” is believed to be in error for - - Combustor - -.

Election/Restrictions
Applicant's election with traverse of Sub-Species I of the Species I (Fig, 2) in the reply filed on 05/24/2022 is acknowledged.  The traversal is on the ground(s) that all the claims in this application can be examined without a serious additional search burden. This is not found persuasive because the two Species and Sub-Species disclose a significant different configuration of a combustion casing, and a different arrangement of the attached structures, as explained in the original Requirement for Restriction/Election mailed on 03/24/2022. 
For example, the vane in Species I is attached to the combustion casing via a plurality supports and the plurality supports are spaced circumferentially around the combustion casing. Additionally, the plurality supports divides the vane into four sections on circumferential direction. The flow sleeve in Species II is attached to the combustion casing via distal ends with a continual manner on circumferential direction. Meanwhile, the gaps of the four sections in Sub-Species I, which are formed between the vane and the combustion casing, are a same distance, g1. The gaps of the four sections in Sub-Species II, which are formed between the vane and the combustion casing, are two different distances, g1 and g2. Therefore, the structural differences require different text-limiting search strings/queries and the results of one query applicable to one species are not likely to fully cover the structures of the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claim 3-7 are withdrawn from consideration. Claims 1-2 are examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of below limitation as described in the specification.  
A vane is an annular member, which is formed continuously surrounding the outer circumferential side of the combustion liner (p. 7, [0034]);
Supports are attached to the inner side of the combustion casing in the circumferential direction while extending to the center (p. 7, [0033]).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 


Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, in l. 7, the recitation “the gas turbine combustor comprising” is believed in error for - - the gas turbine combustor further comprising- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependent, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vane” in claim 1 is used by the claim to mean “an annular plate”, while the accepted meaning is “a broad, flat projecting surface designed to guide the motion of a projectile, such as a feather on an arrow or a fin on a torpedo” according to Oxford Language. The term appears to be indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (EP3242084).

Regarding claim 1, Liu teaches a gas turbine combustor (Liu, 1. Fig. 1) including a combustion liner (Liu, 60, Fig. 2) that forms a combustion chamber (Liu, 28, Fig. 2) for generating combustion gas (Liu, 34, Fig. 1), a combustion casing (Liu, 70, Fig. 2) disposed at an outer circumferential side of the combustion liner (Liu, 60, Fig. 2), and a burner (Liu, 30, Fig. 1) for supplying air flowing between the combustion liner and the combustion casing (Liu, air in the plenum, 26, Fig. 2), and fuel to be supplied from a fuel supply system to the combustion chamber (Liu, Col. 7, [0026], ll. 38-46), the gas turbine combustor comprising: 
a vane (Liu, 82, Fig. 2) disposed at the outer circumferential side of the combustion liner (Liu, 60, Fig. 2); 
a plurality of supports (Liu, 80s, Fig. 2) disposed at an inner side (Liu, 72, Fig. 2) of the combustion casing (Liu, 70, Fig. 2) for fixing the vane (Liu, Fig. 2); and 
a pressure dynamics damping hole (Liu, 66, Fig. 9) formed in the combustion liner (Liu, 60, Fig. 9) at a position corresponding to the vane (Liu, Col. 17, ll. 29-38) for communication with the combustion chamber (Liu, 28, Fig. 9).

Regarding claim 2, Liu teaches wherein the support has a streamlined cross section (Liu, an even surface at arrow 9, Fig. 2), wherein provides a design or provide with a form that presents very little resistance to a flow of air or water, increasing speed and ease of movement according to Oxford Language. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nishimura (US7013647) teaches a combustor structure of a gas turbine having a sheet-like vibration damper attached to the inner wall of the combustion casing to absorbs the energy of the air vibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741